UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* SYSWIN Inc. (Name of Issuer) Ordinary Shares (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o : Rule 13d-1(b) o : Rule 13d-1(c) þ : Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 872058102 1 NAME OF REPORTING PERSON Liangsheng Chen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION The People’s Republic of China NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 112,678,572 Ordinary Shares 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 112,678,572 Ordinary Shares 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 112,678,572 Ordinary Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 58.3% 12 TYPE OF REPORTING PERSON (See Instructions) IN Page2 of 6 CUSIP NO. 872058102 ITEM 1 (a)Name of Issuer SYSWIN Inc. (b)Address of Issuer’s Principal Executive Offices 9/F Syswin Building, No. 316 Nan Hu Zhong Yuan, Chaoyang District Beijing 100102, The People's Republic of China ITEM 2 (a)Names of Persons Filing Liangsheng Chen (b)Address of Principal Business Office or, if none, Residence 9/F Syswin Building, No. 316 Nan Hu Zhong Yuan, Chaoyang District Beijing 100102, The People's Republic of China (c)Citizenship The People's Republic of China (d)Title of Class of Securities Ordinary Shares (e)CUSIP Number ITEM 3 If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); Page3 of 6 CUSIP NO. 872058102 (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution: ITEM 4 Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: (b) Percent of class: 58.3% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- ITEM 5 Ownership of Five Percent or Less of a Class Not applicable. ITEM 6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. ITEM 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person As of December 31, 2010, Liangsheng Chen holds 112,678,572 shares indirectly through Brilliant Strategy Limited, a company with limited liability incorporated in the British Virgin Islands that is wholly owned by him. ITEM 8 Identification and Classification of Members of the Group Not applicable. Page4 of 6 CUSIP NO. 872058102 ITEM 9 Notice of Dissolution of Group Not applicable. ITEM 10 Certifications Not applicable. Page5 of 6 CUSIP NO. 872058102 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February14, 2011 By: /s/Liangsheng Chen Name: Liangsheng Chen Page6 of 6
